Title: To George Washington from Nathanael Greene, 24 January 1781
From: Greene, Nathanael
To: Washington, George


                        
                            Sir,
                            Camp on Pedee S. Carolina January 24th 1781.
                        
                        In my despatches of the 29th Ultimo, I did myself the honor to acquaint your Excellency with the disposition
                            I had made to counteract the movements of the enemy, and to protect the Country from their depredations.
                        Lord Cornwallis continued at Weymissbury, making every preparation, and compleatly equiping his troops for
                            the most active operations, untill the 9th Instant; when having been joined by the troops under General Leslie, he put his
                            army in motion and advanced as far as the Cross-roads on the West side of the Catawba river, and about forty miles from
                            Camden.
                        The position which Brig. General Morgan occupied, was well chosen for harrassing the left flank, and checking
                            the progress of the enemy on the route they had taken for the execution of their plan of operations. This I suppose
                            induced his Lordship on the 11th to detach Lt Colonel Tarlton to dislodge him, and disperse the few Militia who were
                            collecting.
                        I have the satisfaction to transmit your Excellency the copy of a letter which I this moment recieved from
                            Brigadier Genl Morgan announcing the total defeat of Lt Colonel Tarlton’s detachment. The victory was compleat, and the
                            action glorious. The brilliancy and success with which it was fought, does the highest honor to the American arms and adds
                            splendor to the character of the General and his Officers. I must beg leave to recommend them to your Excellency’s notice
                            and doubt not, but from your representation Congress will recieve pleasure from testifying their approbation of their
                            conduct.
                        Colonel Pickens was left on the ground to relieve the wounded, and to cover that part of the Country.
                        I am unhappy that the distressed situation of this Army will not admit of our improving the advantage we have
                            gained. But I hope it has given the enemy a check that will prevent their advancing for some days. Our supplies of
                            provisions are growing more precarious; and the other Stores which I can only look for from Philadelphia, do not arrive in
                            such quantities, as to replace those which are daily destroyed in service.
                        I have appointed Major Hyrne Deputy Commissary Genl of Prisoners for the Southern department, and ordered
                            him to send all the prisoners of War to Virginia. The Militia under General Stephens will take charge of them, as their
                            time of service has already expired.
                        I have directed Major General the Baron de Steuben to transmit to Congress and to your Excellency regular
                            reports of the operations in Virginia.
                        I do myself the honor to enclose a copy of my Letter to Congress respecting the action of the 17th Inst. I am
                            With sentiments of the most perfect esteem and respect Your Excellency’s Most Obedient Humble Servant
                        
                            Nath. Greene

                        
                     Enclosure
                                                
                            
                                Dear Sir.
                                Camp near Cain Creek Jany 19t. 1781
                            
                            The Troops I have the honor to command have gained a compleat Victory over a Detachment from the British
                                Army commanded by Lt Colonel Tarlton. The Action happened on the 17t. Instant about Sunrise at a Place called the
                                Cow Pens near Pacolet River.
                            On the 14t. having recieved certain Intelligence that the British Army were in motion, and that their
                                movements clearly indicated their Intentions of dislodging us. I abandoned my Encampment at Grindales Ford, and on the
                                16t. in the Evening took Possession of a Post about 7 miles from the Cherokee Ford on Broad River. My former Position
                                subjected me at once to the Operations of Lord Cornwallis and Colonel Tarlton and in Case of a Defeat my Retreat might
                                easily have been cut off. My Situation at the Cowpens enabled me to improve any advantages I might gain, and to provide
                                better for my own Security, Should I be unfortunate. These Reasons induced me to take this Post. nothwithstanding it
                                had the Appearance of a Retreat. On the Evening of the 16t. the Enemy occupied the Ground we removed from in the
                                Morning. An Hour before daylight one of my Scouts informed me that they had advanced within five miles of our Camp. On
                                this Information the necessary Dispositions were made and from the Alacrity of the Troops we were soon prepared to
                                recieve them.
                            The Light Infantry commanded by Lt Colonel Howard and the  Militia under Majr
                                Triplett were formed on a rising ground. The 3rd Regt of Dragoons consisting of 80 Men under the Command of Lt Colonel
                                Washington, were so Posted in their Rear as not to be injured by the Enemy’s Fire and yet to be able to charge the
                                Enemy should an occasion offer. The Volunteers from N. Carolina, S. Carolina and Georgia under the Command of Colonel
                                Pickens were posted to guard the Flanks. Majr McDowell of the S. Carolina Volunteers was posted on the right Flank in
                                Front of the Line 150 Yds and Majr Cunming of the Georgia Volunteers on the left at the same distance in Front.
                                Colonels Brannon and Thomas of the S. Carolina on the right of Majr McDowell and Colonel Hays and McCall of the same
                                Corps on the left of Majr Cummings, Captains Tate and MacLannan with the Augusta Riflemen were to support the right of
                                the Line.
                            The Enemy drew up in one Line 400 Yds in Front of our advanced Corps. The 1st Batt. of the 71 Reg. was
                                opposed to our Right: The 7th Reg. to our left. The Legion Infantry to our Center and two light Companies 100 Men each
                                on their Flanks. In their Front moved on two field Pieces and Lt Colonel Tarlton with 200 Cavalry was posted in the
                                Rear of his Line. The Desposition  made small Parties of Riflemen were detached to skirmish
                                with the Enemy, on which their whole Line advanced on with the greatest Impetuosity shouting as they advanced. Major
                                McDowell and Cunningham gave them a heavy Fire and retreated to the Regiments intended for their Support. The whole of
                                Colonel Pickens’s Command then kept up a Fire by Regiments retreating agreable to their orders. When the Enemy
                                advanced to our Line they recieved a well directed and incessant Fire, but their numbers being superiour to ours, they
                                gained our Flanks, which obliged us to change our Position. We retired in good order about 50 Paces formed, advanced on
                                the Enemy and gave them a brisk Fire, which threw them into Disorder. Lt Colonel Howard observing this gave orders for
                                the Line to charge Bayonets which was done with such address that the Enemy fled with the utmost Precipitation.
                            Lt Colonel Washington discovering that the Cavalry were cutting down our Riflemen on the left charged
                                them with such Firmness as obliged them to retire in Confusion. The Enemy were entirely routed and the  continued for upwards of 20 Miles.
                            Our Loss is very inconsiderable, not having more than 12 killed and 60 wounded. The Enemys Loss was 10
                                Com. officers killed, & upwards of 100 R. & File, 200 wounded; 29 Com. officers and more than 500
                                Privates Prisoners which fall into our Hands with two field Pieces, two standards, 800 musquets, one travelling forge, 35
                                Waggons, 70 negros & upwards of 100 dragoon Horses and all their Musick. They destroyed most of their Baggage
                                which was immense.
                            Altho our Success was compleat, we fought only 800 Men & were opposed by upwards of 1000 chosen
                                British Troops.
                            Such was the Inferiority of our Numbers that our Success must be attributed to the Justice of our Cause
                                and the Gallantry of our Troops. My wishes would induce me to name every Continental in the Corps. In justice to the
                                Bravery and good Conduct of the Officers, I have taken the Liberty to enclose you a List of their names from a  that you will be pleased to introduce such Characters to the World.
                            Major Giles my Aid D. Camp and Capt. Brookes my Brigade Majr deserve and have my thanks for their
                                Assistance & behaviour on this occasion.
                            The Baron De Glaebuck, who accompanied Majr Giles with these dispatches, served with me as a Volunteer
                                and behaved so as to merit your attention. I am Dr Sir Yr Obedt Sert
                            
                                Dan. Morgan
                            
                        
                        
                     Enclosure
                                                
                            
                                (Copy)
                                Sir,
                                Camp South Carolina on Pedee January 24th 1781.
                            
                            I have the honor to enclose for the information of Congress the copy of my letter to his Excellency Genl
                                Washington with the enclosures announcing the glorious defeat of a detachment of the British Army under Lt Col.
                                Tarlton.
                            The action was important and reflects the highest honor on General Morgan and the troops under his
                                command.
                            Major Edward Giles will deliver these despatches and have the honor to give Congress such further
                                information as they may request.
                            The Deputy Commissary Genl of Prisoners will as soon as possible transmit a particular return of the
                                prisoners taken on the 17th; by which conveyance I will forward the Standards to be laid at the feet of Congress. I
                                have the honor to be With sentiments of the greatest respect and esteem Your Excellency’s Most Obedient Humble Servant
                            
                                Nath. Greene
                            
                        
                        
                     Enclosure
                                                
                            
                                Jany 19 1781
                            
                            A list of the Commissioned officers in the action of the 17th of January 1781
                            Of the Lt Infantry.
                            
                                
                                     
                                    John Howard Lt Colonel Commandant
                                
                                
                                    
                                    Benjamin Brookes Capt. and Major of Brigade
                                
                                
                                    
                                    Capt Robert Kirkwood
                                     
                                    Delaware
                                
                                
                                    
                                    Captain Anderson
                                    
                                    Maryland
                                
                                
                                    
                                    Captain Dobson
                                    
                                    Do
                                
                                
                                    
                                    Lieute. Ewing
                                    
                                    Do
                                
                                
                                    
                                    Lieut. Watkins
                                    
                                    Do
                                
                                
                                    
                                    Lieut. Hanson
                                    
                                    Do
                                
                                
                                    
                                    Lieut. Barnes
                                    
                                    Virginia
                                
                                
                                    
                                    Lieut. Miller
                                    
                                    Do
                                
                                
                                    
                                    Ensign King
                                    
                                    Do
                                
                                
                                    
                                    Ensign Dyer
                                    
                                    Maryland
                                
                                
                                    
                                    Ensign Smith
                                    
                                    Do
                                
                                
                                    
                                    Lieut. Anderson
                                    
                                    Delaware
                                
                                
                                    
                                    Of the 3d Regt of Lt Dragoon
                                    
                                    
                                
                                
                                    
                                    Lt Colonel William Washington
                                    
                                    Virginia
                                
                                
                                    
                                    Major Richard Call
                                    
                                    Do
                                
                                
                                    
                                    Capt. Barrett
                                    
                                    Do
                                
                                
                                    
                                    Lt Bell
                                    
                                    Do
                                
                                
                                    
                                    Cornet Simmons
                                    
                                    South Carolina
                                
                                
                                    
                                    Of the Maryland State Regt
                                    
                                    
                                
                                
                                    
                                    Edward Giles Major and acting A.D. Camp of the Virginia Militia
                                
                                
                                    
                                    Major Triplett
                                    
                                    
                                
                                
                                    
                                    Captain Buchannan
                                    
                                    
                                
                                
                                    
                                    Captain Tate
                                    
                                    
                                
                                
                                    
                                    Captain Gilmore
                                    
                                    
                                
                                
                                    
                                    Ensign Combs
                                    
                                    
                                
                                
                                    
                                    Ensign McCorhill
                                    
                                    
                                
                                
                                    
                                    Ensign Wilson
                                    
                                    
                                
                            
                            The Baron de Glabuck served as a volunteer in Genl Morgan’s family and Mr Andrews with Colonel Washington’s Regt.
                            Colonel Pickens and all the officers in his Corps behaved well; but from their having so lately joined
                                the detachment, it has been impossible to collect all their names and ranks, so that the Genl is
                                constrained not to particularize any least it should be doing injustice to others. By orders of B. Genl Morgan
                            
                                Edward Giles A.D.C.
                            
                        
                        
                    